Citation Nr: 0320570	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and [redacted]



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The record reflects that the appellant retired from active 
military service in October 1980 with more than 20 years of 
active duty.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in February 2003, and to make the 
final determination of the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, further procedural 
development is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, the Board has determined that 
additional evidentiary development is needed.

Since the appellant's hearing and his subsequent submission 
to the Board of additional evidence, the United States Court 
of Appeals for the Federal Circuit held that when additional 
relevant evidence is obtained by the Board that was not 
initially considered by the RO, the Board must refer the 
evidence to the RO for review unless this procedural right is 
waived by the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In order to comply with the law and judicial precedent, 
ensuring due process of law, and to assist the appellant in 
developing the evidence necessary to substantiate his claim, 
the case is remanded for the following action.  

1.  Ensure compliance with the VCAA provisions, 
pertaining to the duty to notify and duty to 
assist, codified, in part, at 38 U.S.C.A. §§ 5103, 
and 5103A; 38 C.F.R. § 3.159.  The notice should 
include the type of evidence, not previously 
submitted, to substantiate the claims.  Also, 
notify the veteran that VA will obtain records of 
Federal agencies, including VA records, he 
identifies; and that he is responsible for 
identifying and submitting records from State or 
local governments, private health-care providers, 
current or former employers and other non-Federal 
governmental sources, unless he signs a release, 
which would authorize VA to obtain them.  

2.  Schedule the appellant for a VA psychiatric 
examination to determine the current level of 
occupational impairment due to PTSD.   The examiner 
is asked to express an opinion as to the extent 
PTSD impacts on the appellant's ability to secure 
or follow a substantially gainful occupation.  The 
claims folder must be made available to and 
reviewed by the examiner prior to the examination.

3.  After the requested development is completed, 
adjudicate the issues on appeal, taking into 
consideration the evidence received since the last 
supplemental statement of the case, including 
counseling reports of August 2001 and June 2002, 
and the September 1993 decision of the Social 
Security Administration.  If any determination 
remains adverse to the appellant, furnish him and 
his representative a supplemental statement of the 
case, summarizing the law and evidence not 
previously covered. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


